Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because Tsai et al. appears to be the closest prior art references.  However, theses reference fails to teach the second spacer has a height than the first spacer, and wherein the first and second spacers are shorter than the first and second fins; and an epitaxial stack formed on the first and second fins, wherein the epitaxial stack comprises: a first epitaxial sub-layer, with a first thickness, shared between the first and second fins; a second epitaxial sub-layer, with a second thickness, between the first and second fins and over the first epitaxial sub-layer; and a third epitaxial layer, with a third thickness, over the first and second epitaxial sub-layers, wherein the first thickness is greater than the second thickness and the second thickness is greater than the third thickness (in claim 1); spacers on sidewalls of the second fin region of each fin, wherein the spacers are taller than the second fin height and shorter than the first fin height; and  an epitaxial structure stack disposed on the second fin region of each fin of the pair of fins and in contact with respective first fin regions of the pair of fins, the epitaxial stack comprising sub-layers having different dopant concentrations (in claim 8); the second spacers are shorter than the first spacers; and an epitaxial stack on the inner and outer sidewalls of the first and second fins not covered the first and second spacers (in claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893